


Exhibit 10.1



DESCRIPTION OF PERFORMANCE BASED INCENTIVE PLAN
BONUS CRITERIA FOR FISCAL YEAR 2005


The following senior executive officers of Wynn Resorts, Limited (the “Company”)
are participants in the Company’s Performance Based Incentive Plan for Executive
Officers (the “Incentive Plan”) for the fiscal year 2005: Stephen A. Wynn, Chief
Executive Officer; Ronald J. Kramer, President; and Marc. D. Schorr, Chief
Operating Officer. On March 18, 2005, the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) approved performance
criteria applicable to the payment of bonuses for the fiscal year 2005 under the
Incentive Plan.


The approved performance criteria include an EBITDA target; as well as
performance targets related to the opening of the Company’s Wynn Las Vegas
project; financing for the Company’s Encore at Wynn Las Vegas and Wynn Macau
projects; and other corporate compliance, leadership and operational objectives.
Each executive’s primary areas of responsibility vary within the performance
criteria and not every executive is allocated responsibility for each criteria.
Accordingly, the Compensation Committee has determined the applicability of each
criteria and the weighting of the respective criteria for each executive.


Achievement of all of the performance objectives could result in maximum bonuses
under the Incentive Plan for Messrs. Wynn, Kramer and Schorr of 250%, 200% and
200%, respectively, of their annual base salary (calculated in accordance with
the Incentive Plan). The earned bonus for each executive shall be subject to (i)
downward (but not upward) discretionary adjustments, if any, as determined by
the Compensation Committee, and (ii) any maximum bonus amount set forth in the
Incentive Plan. The Compensation Committee will determine whether the
performance objectives were reached after the end of the Company’s fiscal year
2005, and any bonus payments will be made early in 2006.
